NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3743-19

CRAIG WATTS,

          Plaintiff-Appellant,

v.

ESSEX COUNTY SHERIFF'S
OFFICE and 64 LLEWELLYN,
LLC, a New Jersey corporation,

     Defendants-Respondents.
____________________________

                   Submitted September 16, 2021 – Decided September 30, 2021

                   Before Judges Gooden Brown and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-3655-19.

                   Craig Watts, appellant pro se.

                   Courtney M. Gaccione, Essex County Counsel,
                   attorney for respondent Essex County Sheriff's Office
                   (Alan Ruddy, Assistant County Counsel, on the brief).

PER CURIAM
      In this latest challenge by plaintiff of defendant Essex County Sheriff's

Office's post-foreclosure sale of property formerly owned by plaintiff to

defendant 64 Llewellyn, LLC, plaintiff appeals orders granting defendants'

motions to dismiss the complaint, denying plaintiff's cross-motion for summary

judgment, and denying plaintiff's motion for reconsideration. We affirm the

orders granting defendants' motions to dismiss and denying plaintiff's summary-

judgment motion substantially for the reasons set forth in Judge Stephen L.

Petrillo's comprehensive, written decision.    We affirm the order denying

plaintiff's motion for reconsideration because we see no abuse of discretion in

that decision. See Branch v. Cream-O-Land Dairy, 244 N.J. 567, 582 (2021).

      Affirmed.




                                                                         A-3743-19
                                      2